Title: From George Washington to David Stuart, 21 September 1789
From: Washington, George
To: Stuart, David


          
            Dear Sir,
            New York Septr 21st 1789
          
          Your letter of the 12th instt came duly to hand. I have given the subject of it every consideration that time and my situation would enable me to do. The result is—that if Mr Alexander—upon your re-conveying of the Land for which the price, & mode of payment is disputed—and paying rent for it during the

time it has been out of his possession (the latter to be fixed by Men of judgment and impartiality) is disposed to accomodate the Suit which is pending between you—as Administrator of John Parke Custis Esqr. deceased—and himself, that it would, all circumstances considered, be most advisable to accede to it. My reasons for this opinion are many. It is unnecessary I conceive to detail them if I had leisure, which in truth is not the case. I am—Dear Sir Your Most Obedt Hble Servt
          
            Go: Washington
          
          
            My opinion coincides with the above, and I advise the adoption of the measure accordingly.
          
          
            Martha Washington
          
        